UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2078



MEINEKE DISCOUNT MUFFLER SHOPS, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


GEORGE LINDO,

                                              Defendant - Appellant,

          and


JOY LINDO,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-97-611-MU)


Submitted:   November 18, 1999         Decided:     November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Lindo, Appellant Pro Se.    Leigh Reynolds King, MEINEKE
DISCOUNT MUFFLER SHOPS, INCORPORATED, Charlotte, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     George Lindo appeals the amount of damages awarded in the dis-

trict court’s order that entered default judgment against him.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Meineke Discount Muffler Shops, Inc. v.

Lindo, No. CA-97-611-MU (W.D.N.C. July 6, 1999).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s Default Judgment is marked as
“filed” June 30, 1999, the district court’s records show that it
was entered on the docket sheet on July 6, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order is entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2